DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 06 May 2020. Claims 1-6 are pending in the case. Claim 1 is the independent claim. This action is non final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the limitation, “wherein the key parameters comprise an influencer, an event and an indicator” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation, “wherein the computer readable program provides a degree of relativity of high volume of references & citations identified on the online media platforms” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation, “wherein the computer readable program creates a pedigree tree layering design based on a propagation of the information over the online media platform” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation, “wherein the tree layering design comprises a chronological order of the appearance of the key parameter during the propagation of the reference information” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer implemented method. Therefore, Step 1 is satisfied for claims 1-6. Step 2A Prong One: The independent claims recites “determining an industry type of a user; collecting of the data pertaining of the determined industry; determining an encryption type of the collected data; associating a timeframe of the data collection is associated with the user's input; cleansing a duplicate data, white spaces and errors in the collected data; verifying the data for an individual, a company and an information; mapping the verified data with a plurality of resources to determine a propagation of data over time; and generating a report on the basis of the trustworthiness of the data.”

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a computer readable program in Claim 1 does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of “determining an industry type of a user; collecting of the data pertaining of the determined industry; determining an encryption type of the collected data; associating a timeframe of the data collection is associated with the user's input; cleansing a duplicate data, white spaces and errors in the collected data; verifying the data for an individual, a company and an information; mapping the verified data with a plurality of resources to determine a propagation of data over time; and generating a report on the basis of the trustworthiness of the data.”

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer readable program. The computer readable program is so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. While this type of automation improves data mining, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the computer readable program are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computer readable program is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are being rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2014/0188461 A1) in view of Redlich et al. (US 2015/0199410 A1).
Regarding claim 1, Myslinski teaches a computer implemented method for topic-based data mining, cataloging and aggregation through a computer readable program comprising: 
determining an industry type of a user; collecting of the data pertaining of the determined industry (see Myslinski, Paragraph [0101], “The information to be monitored is any information including, but not limited to, television audio, video or text, other text, radio, television broadcasts/shows, radio broadcasts, word processing data and/or documents, email, Twitter (tweets), message boards, web pages including, but not limited to, Facebook® postings and web logs, any computing device communication, telephone calls, face-to-face conversations, VoIP calls (e.g. Skype™), video conferencing, live speech and any other information. In some embodiments, monitoring includes, but is not limited to, observing, tracking, collecting, scanning, following, surveying and/or overseeing.”);

However, Myslinski does not explicitly teach:
determining an encryption type of the collected data;

Redlich teaches:
determining an encryption type of the collected data (see Redlich, Paragraph [0092], “By securing granular data pieces with the Information Dispersal Algorithm or IDA, the system's granular data parts once reconstituted by the IDA are available in system storage and are stand alone data structures—(encrypted or not). These stand alone data structures and the granular data therein can be read on their own without the need to bring together other data shares. Because extracts can be in plain text or decrypted- and stand in their own data structure, the sys-admin can authorize an advanced search and knowledge management operations through the granular data structure.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Myslinski (teaching optimized cloud computing fact checking) in view of Redlich (teaching information infrastructure management data processing tools with configurable data stores and data mining processes) and arrived at a method that encrypts data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of a high level of security (see Redlich, Paragraph [0092]). In addition, both the references (Myslinski and Redlich) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information analysis. The close relation between both of the references highly suggests an expectation of success.

The combination of Myslinski, and Redlich further teaches:
associating a timeframe of the data collection is associated with the user's input (see Myslinski, Paragraph [0129], “dates or time frames are used in determining the relevance of fact check comparison.”);
cleansing a duplicate data, white spaces and errors in the collected data (see Redlich, Paragraph [0092], “Alternate spellings, misspellings, partial matches, duplicates, and other fuzzy technology is used to graft depth to a convergent search or prune a divergent search. In the case of a divergent search, the process is specifically exploring for secondary search terms and information that is not part of the primary search terms. Noise and duplicates are pruned.”);
verifying the data for an individual, a company and an information (see Myslinski, Paragraph [0104], “In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.”);
mapping the verified data with a plurality of resources to determine a propagation of data over time (see Myslinski, Paragraph [0104], “the comparison is a straight word for word text comparison. In some embodiments, the comparison is a context comparison. In some embodiments, an intelligent comparison is implemented to perform the fact check. Any method of analyzing the source information and/or comparing the information to the source information to analyze and/or characterizing the information is able to be implemented.”);
and generating a report on the basis of the trustworthiness of the data (see Myslinski, Paragraph [0105], “In the step 106, a status of the information is indicated.”).

Regarding claim 2, Myslinski in view of Redlich teaches all the elements of claim 1. Myslinski further teaches:
wherein the key parameters comprise an influencer, an event and an indicator (see Myslinski, Paragraph [0101], “The information to be monitored is any information including, but not limited to, television audio, video or text, other text, radio, television broadcasts/shows, radio broadcasts, word processing data and/or documents, email, Twitter (tweets), message boards, web pages including, but not limited to, Facebook® postings and web logs, any computing device communication, telephone calls, face-to-face conversations, VoIP calls (e.g. Skype™), video conferencing, live speech and any other information. In some embodiments, monitoring includes, but is not limited to, observing, tracking, collecting, scanning, following, surveying and/or overseeing.”).

Regarding claim 3, Myslinski in view of Redlich teaches all the elements of claim 1. Myslinski further teaches:
wherein the computer readable program provides a degree of relativity of high volume of references & citations identified on the online media platforms (see Myslinski, Paragraph [0180], “broadcast information, stories, articles, or other content is rated and/or classified in relation to a user. FIG. 13 illustrates an exemplary listing of headlines with an importance rating according to some embodiments. In some embodiments, the content is rated based on an importance or relevance to the user's life or based on the user's interests. In some embodiments, the importance is selected by the user, and in some embodiments, the importance is based on standards of a group of people (e.g. neighborhood, town, state, country) such as community standards.”).

Regarding claim 4, Myslinski in view of Redlich teaches all the elements of claim 3. Myslinski further teaches:
wherein the computer readable program creates a pedigree tree layering design based on a propagation of the information over the online media platform (see Myslinski, Paragraph [0142], “Any search algorithm, sorting algorithm, data structure and/or other data organizational or analysis scheme is able to be used to implement the fact checking system and any other systems described herein… Data structures including, but not limited to, arrays, queues, maps, buffers, tables, matrices, lists, trees, heaps, graphs, classes and subclasses, databases, and other structures, including combinations of data structures are able to be used.”).

Regarding claim 5, Myslinski in view of Redlich teaches all the elements of claim 3. Myslinski further teaches:
wherein the tree layering design comprises a chronological order of the appearance of the key parameter during the propagation of the reference information (see Myslinski, Paragraphs [0146], [0370], “the sources are ordered by reliability (for example, as shown in FIG. 7), and when information is fact checked, the process of fact checking starts the search with the most reliable source and continues to less reliable sources. In some embodiments, a structure such as a tree, list or any other structure includes pointers to the sources ordered by reliability. In some embodiments, the order is descending order from most reliable to least reliable. In some embodiments, the order is ascending order from least reliable to most reliable. In some embodiments, the order is configurable… The icons are then able to be presented in a list or other form. In some embodiments, the icons are presented in the list in chronological order.”).

Regarding claim 6, Myslinski in view of Redlich teaches all the elements of claim 1. Myslinski further teaches:
wherein the propagation data is analyzed by the computer readable program for authenticating a content of the reference information (see Myslinski, Paragraph [0104], “In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161